TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00076-CV



                                  Neely Joe Ellis, M.D., Appellant

                                                    v.

          Texas State Board of Medical Examiners; Lee Anderson, M.D. and Donald
                  W. Patrick, M.D. in their official capacity as President and
                        Executive Director, of the TSBME, Appellees




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
               NO. GN104149, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Neely Joe Ellis, M.D. has filed a notice of withdrawal of appeal, informing this

Court of his intent to withdraw his appeal. We will treat appellant=s notice of withdrawal of appeal as an

appellant=s motion to dismiss and grant it. Accordingly, we dismiss the appeal on appellant=s motion. See

Tex. R. App. P. 42.1(a)(2).




                                                __________________________________________

                                                Lee Yeakel, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Appellant=s Motion
Filed: February 13, 2003